       Case 4:16-cv-00092-BMM Document 154 Filed 03/08/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             GREAT FALLS


ROBERT D. RIGGS,                            Case No. CV-16-00092-GF-BMM-JTJ

            Plaintiff,

      v.

WARDEN BERKEBILE, U/M
WANDLER, CHIEF BUSSBY, LT.
                                               ORDER DISMISSING CCA
WEAVER, C/M GOLD, U/M
                                                   DEFENDANTS
CHRISTIANS, CHIEF STEWART,
DOC MONITOR KENYON, WARDEN
FENDER, SGT. MOHART, ASST.
WARDEN POWELL, and CCA,
CROSSROADS FACILITY,

            Defendants.




      Plaintiff Robert D. Riggs and Defendants David Berkebile, C/M Gold,

CoreCivic, Inc., f/k/a CCA, Crossroads Correctional Facility, Douglas Fender, Lt.

Weaver, Security Chief Busby, Sgt. Morhardt, U/M Christiaens, Assistant Warden

Powell and U/M Wandler (“CoreCivic Defendants”) filed a Stipulated Motion for

Dismissal with Prejudice of CoreCivic Defendants, which was signed by all parties
                                        1
       Case 4:16-cv-00092-BMM Document 154 Filed 03/08/21 Page 2 of 2



who have appeared in the case. With good cause appearing therefore, as the

parties have stipulated to dismissal with prejudice, the stipulated motion is

GRANTED.

      DEFENDANTS David Berkebile, C/M Gold, CoreCivic, Inc., CoreCivic,

Inc., f/k/a CCA, Crossroads Correctional Facility, Douglas Fender, Lt. Weaver,

Security Chief Busby, Sgt. Morhardt, U/M Christiaens, Assistant Warden Powell

and U/M Wandler (“CoreCivic Defendants”) are hereby dismissed with prejudice.

With no further defendants remaining in this action, this action is dismissed in its

entirety with prejudice.

      DATED this 8th day of March, 2021.




                                          2
